GOULD, J., pro tem.
This contest between plaintiff as a minority holder of about 27 per cent and interveners as majority holders of about 51 per cent of defaulted bonds of an issue of $1,250,000 upon the hotel properties of the Santa Barbara Biltmore Corporation presents facts strictly analogous to, and a trust indenture almost identical with that involved in Pacific States etc. Co. v. Hollywood Knickerbocker, Inc., 11 Cal. App. (2d) 56 [52 Pac. (2d) 1014].  There, as here, the trial court held under the terms of the trust indenture considered as a whole the majority bondholders were *753given power to control and direct the policy of the trustee for the protection of all, and that viewpoint was approved by the appellate tribunal.
Upon the reasoning and authority of the hereinabove cited case the judgment of the lower court in the within action is affirmed.
Crail, P. J., and Wood, J., concurred.